Title: From George Washington to Paul Ferdinand Fevot, 15 April 1798
From: Washington, George
To: Fevot, Paul Ferdinand



Sir,
Mount Vernon 15th April 1798

The papers which you were pleased to transmit to me from Baltimore are, agreeably to your request, returned.
Not perceiving what has been your object in addressing such sentiments as your letter of the 4th instant contain—and not being conscious of having merited the reprehension you have judged it expedient to inflict on me, I shall not give you the trouble of reading an answer in detail.
I cannot forbear observing however, that as it is not usual with me to treat any Gentleman with incivility, or even with indifference (especially under my own roof) I am unable to recollect any part of my behaviour which could give rise to such mis-conception of my motives.
As to the deceptions which may have been occasioned by the quotation in your letter, I shall only remark that I had no agency in the fabrication of it, or of any thing similar thereto—that it is to be regretted, that we should have Land-jobbers & other Speculators among us, who, to promote their interested views will publish such accounts—and that foreigners should be imposed upon by them. I am Sir Your Obedt & Humble Servt

Go: Washington

